Citation Nr: 0428083	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in January 2002, that granted the veteran's 
claim of entitlement to service connection for diabetes 
mellitus and assigned a 20 percent disability rating.  The 
veteran disagreed with the initial disability rating of 20 
percent and perfected an appeal.  The case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The veteran noted 
during his testimony that he had recently been to a private 
physician for a status check of his diabetes mellitus because 
his blood sugar reading had been above 200.  He was also 
going for an appointment at the VA in May 2004 regarding his 
diabetes mellitus.

VA treatment and evaluation records are constructively 
included within the record. See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992). If records of VA treatment or 
evaluation are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records. Id.

Accordingly, the veteran's claim is remanded for the 
following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
diabetes mellitus since August 2001.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
should insure that all VA treatment 
records have been attached to the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




